NOTICE OF ALLOWABILITY
Continuation
This application is a continuation application of U.S. Application No. 14/864,416 filed on 24 September 2015, now U.S. Patent 10/332,158 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.

Status
This communication is in response to the response and terminal disclaimer filed on 25 January 2021. Claim 1 has been canceled previously, claim 7 is amended and no new claims have been added; therefore, claims 2-12 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 April 2021 was filed after the mailing date of the Notice of Allowance on 2 March 2021, but before the issue fee has been paid.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Notes Regarding 35 USC § 112
The Examiner notes the Claim Interpretation and notes/comments regarding § 112 as at the Parent Application Notice of Allowance (dated 6 February 2019), especially in relation to current claims 3 and 12 being limited according to the cause of the network loss. Although there is no support for an actual determination of cause, and therefore no conception for limiting the invention to any particular cause for the data loss, the Appeals panel conferees at the Parent Application indicated that actual cause of the failure is not required, but rather, only some belief or attribution that the indicated cause may be responsible is all that the claims apparently require. Although the Examiner disagrees with this, the Examiner is interpreting the claims in the same manner as at the Parent; therefore, the issue is noted and it is further noted that no rejection is made based on the Parent Application Appeal Panel decision.

Notes Regarding 35 USC § 101
The Examiner notes the Claim Interpretation and notes/comments regarding § 101 as at the Parent Application Notice of Allowance (dated 6 February 2019), and that the Examiner consulted a TQAS Detailee regarding eligibility analysis. Although the October 2019 Update: Subject Matter Eligibility indicates that mathematical calculations are included in the Mathematical Concepts grouping of abstract ideas, and although the only support for the limitations (understanding the claims in light of the specification) indicates that the claim limitations are performing mathematical 

Allowable Subject Matter
Claims 2-21 are indicated as allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  As noted at the Parent Application, the closest prior art appears to be Finn et al. (U.S. Patent Application Publication No. 2011/0158112) indicating tracking message losses over a network, generating an adjustment factor, where it would apparently be obvious to apply this in the field of impression tracking as per Perez et al. (U.S. Patent Application Publication No. 2012/0072469). However, there appears to be no apparent or obvious reason to weight the adjusted impression quantities according to market share from a prior art perspective.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lodish, Leonard, et al., How T.V. Advertising Works: A Meta-Analysis of 389 Real World Split Cable T.V. Advertising Experiments, Journal of Marketing Research, Vol. XXXII (May 1995), p. 125-139, downloaded from http://eds.a.ebscohost.com/eds/pdfviewer/pdfviewer?vid=0&sid=366817b0-604d-4194-8107-21366e6373af%40sessionmgr4008 on 23 February 2021, which includes discussion of weighting and of market shares, but not of weighting based on market share.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622